Hish, J.
1. Although it may be customary for a railway company, at a particular station, to afford passengers a convenient means of boarding its trains by crossing a gang-plauk laid across the intervening space between the station platform and the baggage-car of a train, and then passing through the baggage-car into the coaches in which they are expected to ride, yet the company can not be heard to say that a passenger who was injured by its negligent act in starting one of its trains without warning would not have been hurt, had he adopted this means of boarding the train instead of attempting, immedlately before the train started, to mount the steps of one of the passenger coaches from the ground, at a point beyond the platform, especially when such passenger had no notice of its peculiar custom of receiving passengers, as well as their trunks, at the door of its baggage-car.
Submitted June 12,
—Decided July 1, 1903.
Action for damages. Before Judge Quincey. City court of Douglas. August 27, 1902.
J. L. Sweat, for plaintiff in error.
W. W. Bennett and J. B. Moore, contra.
2. There being in the present case no complaint of any error on the part of the presiding judge during the progress of the trial, and the evidence introduced in behalf of the plaintiff fully warranting the finding in his favor, no reason appears for reversing the judgment overruling the defendant company’s motion for a new trial. Judgment affirmed.

By five Justices.